Citation Nr: 0624895	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.

(The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a separate 
appellate decision.)


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The veteran had active service from November 1941 to August 
1942 and from August 1945 to March 1946.  He died in 
February 1996 and the appellant is his widow.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
January 2005 rating decision.


FINDING OF FACT

The veteran served in the Organized Military Forces of the 
Government of the Commonwealth of the Philippines prior to 
July 1, 1946.


CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 107, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must satisfiy its "duty to notify" and "duty to assist" 
obligations.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The notification obligation in this case was 
accomplished by letters from the RO to the appellant dated in 
August 2004 and October 2004.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should death pension benefits be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's decision, the appellant is not 
prejudiced by the failure to provide her that further 
information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as it has 
obtained documents confirming the date and nature of the 
veteran's service and kept the appellant apprised of its 
actions (by way of a Statement of the Case and a Supplemental 
Statement of the Case).  

In February 2006, a videoconference hearing was held before 
the undersigned, who is the acting veterans law judge 
rendering the final determination of this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c).  The transcript 
of this hearing has been associated with the claims file and 
was carefully reviewed by the Board.   

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the duty to notify and duty to assist have been 
satisfied and the Board will proceed to the merits of the 
appellant's appeal.

Pension is payable to a surviving spouse of a veteran of a 
period of war who meets service requirements or at the time 
of death was receiving (or entitled to receive) compensation 
or retirement pay for service-connected disability.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  The basic 
service requirements for death pension are that a veteran 
served in the active military, naval or air service.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(3).  However, Congress 
has prescribed that service before July 1, 1946, in the 
Organized Military Forces of the Government of the 
Commonwealth of the Philippines shall not be deemed to have 
been active military, naval or air service for purposes of 
benefits under Chapter 15, Title 38, United States Code.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).

Service records and the service department establish that the 
veteran did not have the requisite active service for 
purposes of the appellant's claim for death pension benefits.  
The veteran served in the Organized Military Forces of the 
Government of the Commonwealth of the Philippines between 
November 1941 and August 1942 and between August 1945 and 
March 1946.  The appellant does not contend otherwise and 
service department determinations are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  See 38 C.F.R. § 3.203; Sarmiento v. Brown, 
7 Vet. App. 80, 83 (1994).

Thus, the evidence clearly demonstrates that the veteran did 
not have the requisite service to entitle the appellant to 
the benefit sought.  Accordingly, nonservice-connected death 
pension benefits are not warranted.


ORDER

Nonservice-connected death pension benefits are denied.



	                        
____________________________________________
	DAVID A. SAADAT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


